Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 7, 2017                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154871 & (84)(86)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154871
                                                                     COA: 326542
                                                                     Wayne CC: 14-005613-FC
  MICHAEL DEMOND LAWSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief and the motion to
  amend the record are GRANTED, in part, to the extent that the defendant asks this Court
  to consider the issues in his application that were not raised in the Court of Appeals. The
  application for leave to appeal the October 11, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 7, 2017
         s0705
                                                                                Clerk